DETAILED ACTIONNotice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Applicant Response to Official Action
The response filed on 1/25/2021 has been entered and made of record.
Acknowledgment 
Claims 1-17, canceled on 1/25/2021, are acknowledged by the examiner. 
Claims 18-23, amended on 1/25/2021, are acknowledged by the examiner.  
Response to Arguments
Applicant’s arguments with respect to claims 1, 8, 10, and their dependent claims are moot in view of the new grounds of rejection necessitated by amendments initiated by the applicant.  
 
Claim Rejection – 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. 112(a): 
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention. 
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112: 
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.
The following is a quotation of 35 U.S.C. 112(b): 
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 
The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph: 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 18-23 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph because of a new matter. New claims include a claim limitation “serially increment”. It is noted that the paragraph [0047] of the original specification describes an increasing operation of a counter but it does not indicate whether it is a parallel increasing operation or a serial increasing operation.  Moreover, the specification does not mention “serial” nor “serially” at all. As a result, the claim limitation “serially increment” is a new matter, which is not described in the application as originally filed. The new matter is required to be canceled from the claims (Please see MPEP 608.04).  
Claims 18-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claims 18-20 recite the limitation "the respective source block". There is insufficient antecedent basis for this limitation in the claim.  Therefore these claims and their dependent claims are indefinite and are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  An amendment with "a respective FEC source block" will address the issue.
Claims 18-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the the maximum of the number of symbols". There is insufficient antecedent basis for this limitation in the claim.  Therefore, these claims and their dependent claims are indefinite and are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  An amendment with either "a maximum of the number of symbols" or “the highest number of symbols” will address the issue.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 19, 21, and 23 are rejected under 35 U.S.C. 102(b) as being anticipated by Ferik et al. (US Patent Application Publication 2013/0155227 A1), (“Ferik”).
Regarding claim 19, Watson meets the claim limitations, as follows:
A forward error correction decoder (i.e. the FEC decoder) [Luby: col. 2, line 45-46, Figs. 1, 3, 8] comprising: 
an input interface ((i.e. a transmitter) [Luby: col. 2, line 60]; (i.e. receiver) [Luby: col. 1, line 32]) that receives a repair stream comprising repair symbols (i.e. generates a plurality of repair symbols from the source block according to a predetermined FEC encoding process) [Luby: col. 2, line 66 – col. 3, line 1] relative to a first datastream and a second datastream ((i.e. two streams at the FEC receiver) [Luby: col. 10, line 32-33]; (i.e. transmitting packet streams to a receiver) [Luby: col. 3, line 19] ; (i.e. received FEC source packets) [Luby: col. 2, line 48]) to be forward error corrected (i.e. Forward error correction is useful as it provides information to a receiver that allows the receiver to recover from errors in data transmission) [Luby: col. 1, line 20-22], wherein each of the first datastream and the second datastream (i.e. two streams at the FEC receiver) [Luby: col. 10, line 32-33] comprises a sequence of symbols ((i.e. Converter 110 takes in source packets of input stream 105 and generates a sequence of one or more source symbols) [Luby: col. 5, line 19-21]; (i.e. the encoded source symbols are grouped into packets as they were in the input stream) [Luby: col. 5, line 54-55]) which areApplication No. 16/867,977 January 25, 2021Page 4 of 14identified by symbol identifiers (IDs) ((i.e. identifies packet boundaries while that same stored data is treated as a plurality of symbols by a component that identifies symbol boundaries and treated as a plurality of blocks by a component that identifies blocks.) [Luby: col. 5, line 39-42]; (i.e. streaming applications where there is a requirement that all source blocks are uniquely identified) [Luby: col. 9, line 1-2]; (i.e. by reading an FEC source packet's SFPID, a module can determine which block the packet belongs with as well as where the packet sits within the source block) [Luby: col. 8, line 36-39]) determined by a counter ((i.e. Counters for symbols, packets and blocks might also be provided.) [Luby: col. 5, line 50-51]; (i.e. a new source block is initialized with SBN=N and the integer counter I (which tracks the number of source symbols added to the source block) is initialized to zero.) [Luby: col. 13, line 57-59]), wherein the symbols of the first datastream and the second datastream (i.e. two streams at the FEC receiver) [Luby: col. 10, line 32-33] are grouped together (i.e. the encoded source symbols are grouped into packets as they were in the input stream) [Luby: col. 5, line 54-55] in order to form forward error correction (FEC) source blocks (i.e. group symbols into blocks and which outputs FEC source symbols and FEC repair symbols in accordance with an FEC code, which might be variable and supplied by FEC control module) [Luby: col. 5, line 25-29], wherein the counter ((i.e. Counters for symbols, packets and blocks might also be provided.) [Luby: col. 5, line 50-51]; (i.e. a new source block is initialized with SBN=N and the integer counter I (which tracks the number of source symbols added to the source block) is initialized to zero.) [Luby: col. 13, line 57-59]) is serially incremented within each FEC source block per symbol (i.e. In Step 790, the number K of source symbols in the source block is set to the current number I of source symbols in the source block and then the relevant information about the source block, which includes the source block itself and the source block number N and the number of source symbols in the source block K, is passed to the Repair Packet Process of FIG. 8. Then, the value of N is reset to N+1 in Step 790 in preparation for the next source block, and processing proceeds to Step 720 to start the next source block) [Luby: col. 14, line 32-41; Figs. 7-8] which belongs to the respective source block (i.e. Repair packets are generated according to the FEC scheme used from the source block with which the repair packets are associated) [Luby: col. 2, line 19-21]  and belongs to one datastream out of the first and second datastreams ((i.e. streaming applications where there is a requirement that all source blocks are uniquely identified) [Luby: col. 9, line 1-2]; (i.e. by reading an FEC source packet's SFPID, a module can determine which block the packet belongs with as well as where the packet sits within the source block) [Luby: col. 8, line 36-39]; (i.e. The FEC receiver uses the SFPID in a received FEC source packet to determine which source block it belongs to and how the data for the source packet recreated from the FEC source packet is to be placed in the source block) [Luby: col. 9, line 43-46]), which comprises a highest number of symbols within the respective FEC source block, so that ((i.e. the size of a repair packet is the maximum of the size of all source packets it is generated from) [Luby: col. 1, line 49-51]; (i.e. A recommended method for deciding on a value for T is to base it on the maximum source block size to be used in the session, on the amount and nature of variability of source packet sizes in the session and on the FEC code to be used for the session. The value of T indicates the size of both source and repair symbols) [Luby: col. 11, line 47-52]), for each FEC source block (i.e. for each source block) [Luby: col. 11, line 55], a first symbol (i.e. a start Encoding Symbol ID (ESI) of l) [Luby: col. 7, line 29-30] in the first datastream within the respective FEC source block ((i.e. streaming applications where there is a requirement that all source blocks are uniquely identified) [Luby: col. 9, line 1-2]; (i.e. packets associated with a source block of the original stream) [Luby: col. 2, line 52-53]) and a first symbol (i.e. a start Encoding Symbol ID (ESI) of l) [Luby: col. 7, line 29-30] in the second datastream within the respective FEC source block are identified ((i.e. streaming applications where there is a requirement that all source blocks are uniquely identified) [Luby: col. 9, line 1-2]; (i.e. packets associated with a source block of the original stream) [Luby: col. 2, line 52-53]) by a common symbol ID ((i.e. a start Encoding Symbol ID (ESI) of l) [Luby: col. 7, line 29-30] (i.e. by reading an FEC source packet's SFPID, a module can determine which block the packet belongs with as well as where the packet sits within the source block) [Luby: col. 8, line 36-39]; (i.e. The FEC receiver uses the SFPID in a received FEC source packet to determine which source block it belongs to and how the data for the source packet recreated from the FEC source packet is to be placed in the source block) [Luby: col. 9, line 43-46]), andfor each of the first and second datastreams (i.e. for each source packet identifying the source block of the source symbols in the so-identified source packets) [Luby: col. 21, line 35-37], the common symbol ID of a first symbol within a predetermined FEC source block ((i.e. a start Encoding Symbol ID (ESI) of l) [Luby: col. 7, line 29-30] (i.e. by reading an FEC source packet's SFPID, a module can determine which block the packet belongs with as well as where the packet sits within the source block) [Luby: col. 8, line 36-39]; (i.e. The FEC receiver uses the SFPID in a received FEC source packet to determine which source block it belongs to and how the data for the source packet recreated from the FEC source packet is to be placed in the source block) [Luby: col. 9, line 43-46]) differs by the maximum of the number of symbols of the first datastream within the predetermined FEC source block and the number of symbols of the second datastream within the predetermined FEC source block from the common symbol ID of a first symbol within a subsequent FEC source block ((i.e. the value of l is incremented by G to the next ESI that will be used for the first repair symbol in the next FEC repair packet, if any) [Luby: col. 15, line 28-30]; (i.e. ) There are a variety of different ways to determine G. For example, it may be the case that G is chosen so that the total length of the FEC repair packet is approximately the same length as a typical or maximum length FEC source packet [Luby: col. 14, line 49-53]), and wherein the forward error correction decoder (i.e. the FEC encoder) [Luby: col. 2, line 45-46, Figs. 1, 3, 8] comprises an electronic circuit or a processor configured to (i.e. processor logic) [Luby: col. 21, line 29], or a computer programmed to, analyze (i.e. FEC decoding is performed) [Luby: col. 10, line 20] a signaling information within a repair symbol or linked therewith  ((i.e. decoding streaming data with forward error correction (FEC)) [Luby: col. 1, line 18-19]; (i.e. FEC receiver obtains the information it needs for the load, for the source and repair streams, including destination addresses and port numbers, and Other FEC information described below in a receiver session setup, for example using SDP or as another example using preconfigured settings) [Luby: col. 11, line 34-37]; (i.e. the ESI identifies how the repair symbols were generated from the source block and the SBL is the number of source symbols in the source block. How the value of the ESI is determined and how the repair symbols are generated based on the ESI can be FEC code specific) [Luby: col. 13, line 20-25]; (i.e. Besides the identity of the FEC encoder used at the FEC using IPv4. sender and related information such as the format and interpretation of the RFPID carried in FEC repair packets, the FEC session information preferably includes the symbol size T. The value of T is preferably the same for the entire duration of the stream and can be obtained by the FEC receiver via some session setup protocol, such as SDP) [Luby: col. 11, line 41-47]; (i.e. The ESI within the SFPID of an FEC source packet is the index of the first source symbol of the source block that carries information about the packet, where source symbols are numbered from 0 to K-1 within a source block. Let SP be the maximum size of a source packet in the session, where the value of SP may be influenced for example by a video or audio codec) [Luby: col. 12, line 15-21]), the signaling information ((i.e. FEC receiver obtains the information it needs for the load, for the source and repair streams, including destination addresses and port numbers, and Other FEC information described below in a receiver session setup, for example using SDP or as another example using preconfigured settings) [Luby: col. 11, line 34-37]; (i.e. the ESI identifies how the repair symbols were generated from the source block and the SBL is the number of source symbols in the source block. How the value of the ESI is determined and how the repair symbols are generated based on the ESI can be FEC code specific) [Luby: col. 13, line 20-25]; (i.e. Besides the identity of the FEC encoder used at the FEC using IPv4. sender and related information such as the format and interpretation of the RFPID carried in FEC repair packets, the FEC session information preferably includes the symbol size T. The value of T is preferably the same for the entire duration of the stream and can be obtained by the FEC receiver via some session setup protocol, such as SDP) [Luby: col. 11, line 41-47]; (i.e. The ESI within the SFPID of an FEC source packet is the index of the first source symbol of the source block that carries information about the packet, where source symbols are numbered from 0 to K-1 within a source block. Let SP be the maximum size of a source packet in the session, where the value of SP may be influenced for example by a video or audio codec) [Luby: col. 12, line 15-21]) including: the common symbol ID (i.e. a start Encoding Symbol ID (ESI) of l) [Luby: col. 7, line 29-30] of the predetermined FEC source block which identifies the first symbol in the first datastream within the respective FEC source block and the first symbol in the second datastream within the predetermined FEC source block (i.e. a start Encoding Symbol ID (ESI) of l and the number G of repair symbols 325 to generate on that call, and then the FEC encoder 320 generates repair symbols corresponding to ESis I, I+l, ..., I+G-1. There are many examples of systematic, symbol and source block based FEC codes, including Reed-Solomon codes, LDPC codes, multi-stage fountain codes, etc.) [Luby: col. 7, line 29-35],  a first length information indicating a number of symbols within the first datastream (i.e. The total length RP in bytes of the repair symbols in an FEC repair packet is preferably an integer number of symbols, i.e., a multiple of the symbol size T) [Luby: col. 13, line 26-28], starting with the first symbol within the predetermined FEC source block (i.e. a start Encoding Symbol ID (ESI) of l) [Luby: col. 7, line 29-30], that belong to the predetermined FEC source block ((i.e. by reading an FEC source packet's SFPID, a module can determine which block the packet belongs with as well as where the packet sits within the source block) [Luby: col. 8, line 36-39]; (i.e. The FEC receiver uses the SFPID in a received FEC source packet to determine which source block it belongs to and how the data for the source packet recreated from the FEC source packet is to be placed in the source block) [Luby: col. 9, line 43-46]), and a second length information for a number of symbols within the second datastream (i.e. The total length RP in bytes of the repair symbols in an FEC repair packet is preferably an integer number of symbols, i.e., a multiple of the symbol size T) [Luby: col. 13, line 26-28], starting with the first symbol within the predetermined FEC source block (i.e. a start Encoding Symbol ID (ESI) of l) [Luby: col. 7, line 29-30], that belong to the predetermined FEC source block ((i.e. by reading an FEC source packet's SFPID, a module can determine which block the packet belongs with as well as where the packet sits within the source block) [Luby: col. 8, line 36-39]; (i.e. The FEC receiver uses the SFPID in a received FEC source packet to determine which source block it belongs to and how the data for the source packet recreated from the FEC source packet is to be placed in the source block) [Luby: col. 9, line 43-46]), and Application No. 16/867,977 January 25, 2021 Reply to the Office Action dated September 24, 2020 Page 5 of 14 wherein the electronic circuit or the processor is further configured to (i.e. processor logic) [Luby: col. 21, line 29], or the computer is further programmed to, collect symbols within the first datastream and the second datastream ((i.e. FEC receiver obtains the information it needs for the load, for the source and repair streams, including destination addresses and port numbers, and Other FEC information described below in a receiver session setup, for example using SDP or as another example using preconfigured settings) [Luby: col. 11, line 34-37]; (i.e. Besides the identity of the FEC encoder used at the FEC using IPv4. sender and related information such as the format and interpretation of the RFPID carried in FEC repair packets, the FEC session information preferably includes the symbol size T. The value of T is preferably the same for the entire duration of the stream and can be obtained by the FEC receiver via some session setup protocol, such as SDP) [Luby: col. 11, line 41-47]) belonging to the predetermined FEC source block ((i.e. by reading an FEC source packet's SFPID, a module can determine which block the packet belongs with as well as where the packet sits within the source block) [Luby: col. 8, line 36-39]; (i.e. The FEC receiver uses the SFPID in a received FEC source packet to determine which source block it belongs to and how the data for the source packet recreated from the FEC source packet is to be placed in the source block) [Luby: col. 9, line 43-46]) using the signaling information ((i.e. FEC receiver obtains the information it needs for the load, for the source and repair streams, including destination addresses and port numbers, and Other FEC information described below in a receiver session setup, for example using SDP or as another example using preconfigured settings) [Luby: col. 11, line 34-37]; (i.e. the ESI identifies how the repair symbols were generated from the source block and the SBL is the number of source symbols in the source block. How the value of the ESI is determined and how the repair symbols are generated based on the ESI can be FEC code specific) [Luby: col. 13, line 20-25]; (i.e. Besides the identity of the FEC encoder used at the FEC using IPv4. sender and related information such as the format and interpretation of the RFPID carried in FEC repair packets, the FEC session information preferably includes the symbol size T. The value of T is preferably the same for the entire duration of the stream and can be obtained by the FEC receiver via some session setup protocol, such as SDP) [Luby: col. 11, line 41-47]; (i.e. The ESI within the SFPID of an FEC source packet is the index of the first source symbol of the source block that carries information about the packet, where source symbols are numbered from 0 to K-1 within a source block. Let SP be the maximum size of a source packet in the session, where the value of SP may be influenced for example by a video or audio codec) [Luby: col. 12, line 15-21]).

Regarding claim 21, Watson meets the claim limitations, as follows:
A method for forward error correction decoding (i.e. methods for , the method comprising:
receiving a repair stream (i.e. received FEC source packets) [Luby: col. 2, line 48] comprising repair symbols (i.e. plurality of repair symbols from the source block according to a predetermined FEC encoding process) [Luby: col. 2, line 66 – col. 3, line 1] relative to a first datastream and a second datastream ((i.e. two streams at the FEC receiver) [Luby: col. 10, line 32-33]; (i.e. transmitting packet streams to a receiver) [Luby: col. 3, line 19] ; (i.e. received FEC source packets) [Luby: col. 2, line 48]) to be forward error corrected (i.e. Forward error correction is useful as it provides information to a receiver that allows the receiver to recover from errors in data transmission) [Luby: col. 1, line 20-22], wherein each of the first datastream and the second datastream (i.e. two streams at the FEC receiver) [Luby: col. 10, line 32-33] comprises a sequence of symbols ((i.e. Converter 110 takes in source packets of input stream 105 and generates a sequence of one or more source symbols) [Luby: col. 5, line 19-21]; (i.e. the encoded source symbols are grouped into packets as they were in the input stream) [Luby: col. 5, line 54-55]) which areApplication No. 16/867,977 January 25, 2021Page 4 of 14identified by symbol identifiers (IDs) ((i.e. identifies packet boundaries while that same stored data is treated as a plurality of symbols by a component that identifies symbol boundaries and treated as a plurality of blocks by a component that identifies blocks.) [Luby: col. 5, line 39-42]; (i.e. streaming applications where there is a requirement that all source blocks are uniquely identified) [Luby: col. 9, line 1-2]; (i.e. by reading an FEC source packet's SFPID, a module can determine which block the packet belongs with as well as where the packet sits within the source block) [Luby: col. 8, line 36-39]) determined by a counter ((i.e. Counters for symbols, packets and blocks might also be provided.) [Luby: col. 5, line 50-51]; (i.e. a new source block is initialized with SBN=N and the integer counter I (which tracks the number of source symbols added to the source block) is initialized to zero.) [Luby: col. 13, line 57-59]), wherein the symbols of the first datastream and the second datastream (i.e. two streams at the FEC receiver) [Luby: col. 10, line 32-33] are grouped together (i.e. the encoded source symbols are grouped into packets as they were in the input stream) [Luby: col. 5, line 54-55] in order to form forward error correction (FEC) source blocks (i.e. group symbols into blocks and which outputs FEC source symbols and FEC repair symbols in accordance with an FEC code, which might be variable and supplied by FEC control module) [Luby: col. 5, line 25-29], wherein the counter ((i.e. Counters for symbols, packets and blocks might also be provided.) [Luby: col. 5, line 50-51]; (i.e. a new source block is initialized with SBN=N and the integer counter I (which tracks the number of source symbols added to the source block) is initialized to zero.) [Luby: col. 13, line 57-59]) is serially incremented within each FEC source block per symbol (i.e. In Step 790, the number K of source symbols in the source block is set to the current number I of source symbols in the source block and then the relevant information about the source block, which includes the source block itself and the source block number N and the number of source symbols in the source block K, is passed to the Repair Packet Process of FIG. 8. Then, the value of N is reset to N+1 in Step 790 in preparation for the next source block, and processing proceeds to Step 720 to start the next source block) [Luby: col. 14, line 32-41; Figs. 7-8] which belongs to the respective source block (i.e. Repair packets are generated according to the FEC scheme used from the source block with which the repair packets are associated) [Luby: col. 2, line 19-21] and belongs to one datastream out of the first and second datastreams ((i.e. streaming applications where there is a requirement that all source blocks are uniquely identified) [Luby: col. 9, line 1-2]; (i.e. by reading an FEC source packet's SFPID, a module can determine which block the packet belongs with as well as where the packet sits within the source block) [Luby: col. 8, line 36-39]; (i.e. The FEC receiver uses the SFPID in a received FEC source packet to determine which source block it belongs to and how the data for the source packet recreated from the FEC source packet is to be placed in the source block) [Luby: col. 9, line 43-46]), which comprises a highest number of symbols within the respective FEC source block, so that ((i.e. the size of a repair packet is the maximum of the size of all source packets it is generated from) [Luby: col. 1, line 49-51]; (i.e. A recommended method for deciding on a value for T is to base it on the maximum source block size to be used in the session, on the amount and nature of variability of source packet sizes in the session and on the FEC code to be used for the session. The value of T indicates the size of both source and repair symbols) [Luby: col. 11, line 47-52]), for each FEC source block (i.e. for each source block) [Luby: col. 11, line 55], a first symbol (i.e. a start Encoding Symbol ID (ESI) of l) [Luby: col. 7, line 29-30] in the first datastream within the respective FEC source block ((i.e. streaming applications where there is a requirement that all source blocks are uniquely identified) [Luby: col. 9, line 1-2]; (i.e. packets associated with a source block of the original stream) [Luby: col. 2, line 52-53]) and a first symbol (i.e. a start Encoding Symbol ID (ESI) of l) [Luby: col. 7, line 29-30] in the second datastream within the respective FEC source block are identified ((i.e. streaming applications where there is a requirement that all source blocks are uniquely identified) [Luby: col. 9, line 1-2]; (i.e. packets associated with a source block of the original stream) [Luby: col. 2, line 52-53]) by a common symbol ID ((i.e. a start Encoding Symbol ID (ESI) of l) [Luby: col. 7, line 29-30] (i.e. by reading an FEC source packet's SFPID, a module can determine which block the packet belongs with as well as where the packet sits within the source block) [Luby: col. 8, line 36-39]; (i.e. The FEC receiver uses the SFPID in a received FEC source packet to determine which source block it belongs to and how the data for the source packet recreated from the FEC source packet is to be placed in the source block) [Luby: col. 9, line 43-46]), andfor each of the first and second datastreams (i.e. for each source packet identifying the source block of the source symbols in the so-identified source packets) [Luby: col. 21, line 35-37], the common symbol ID of a first symbol within a predetermined FEC source block ((i.e. a start Encoding Symbol ID (ESI) of l) [Luby: col. 7, line 29-30] (i.e. by reading an FEC source packet's SFPID, a module can determine which block the packet belongs with as well as where the packet sits within the source block) [Luby: col. 8, line 36-39]; (i.e. The FEC receiver uses the SFPID in a received FEC source packet to determine which source block it belongs to and how the data for the source packet recreated from the FEC source packet is to be placed in the source block) [Luby: col. 9, line 43-46]) differs by the maximum of the number of symbols of the first datastream within the predetermined FEC source block and the number of symbols of the second datastream within the predetermined FEC source block from the common symbol ID of a first symbol within a subsequent FEC source block ((i.e. the value of l is incremented by G to the next ESI that will be used for the first repair symbol in the next FEC repair packet, if any) [Luby: col. 15, line 28-30]; (i.e. ) There are a variety of different ways to determine G. For example, it may be the case that G is chosen so that the total length of the FEC repair packet is approximately the same length as a typical or maximum length FEC source packet [Luby: col. 14, line 49-53]), and analyzing (i.e. FEC decoding is performed) [Luby: col. 10, line 20] a signaling information within a repair symbol or linked therewith  ((i.e. decoding streaming data with forward error correction (FEC)) [Luby: col. 1, line 18-19]; (i.e. FEC receiver obtains the information it needs for the load, for the source and repair streams, including destination addresses and port numbers, and Other FEC information described below in a receiver session setup, for example using SDP or as another example using preconfigured settings) [Luby: col. 11, line 34-37]; (i.e. the ESI identifies how the repair symbols were generated from the source block and the SBL is the number of source symbols in the source block. How the value of the ESI is determined and how the repair symbols are generated based on the ESI can be FEC code specific) [Luby: col. 13, line 20-25]; (i.e. Besides the identity of the FEC encoder used at the FEC using IPv4. sender and related information such as the format and interpretation of the RFPID carried in FEC repair packets, the FEC session information preferably includes the symbol size T. The value of T is preferably the same for the entire duration of the stream and can be obtained by the FEC receiver via some session setup protocol, such as SDP) [Luby: col. 11, line 41-47]; (i.e. The ESI within the SFPID of an FEC source packet is the index of the first source symbol of the source block that carries information about the packet, where source symbols are numbered from 0 to K-1 within a source block. Let SP be the maximum size of a source packet in the session, where the value of SP may be influenced for example by a video or audio codec) [Luby: col. 12, line 15-21]), the signaling information ((i.e. FEC receiver obtains the information it needs for the load, for the source and repair streams, including destination addresses and port numbers, and Other FEC information described below in a receiver session setup, for example using SDP or as another example using preconfigured settings) [Luby: col. 11, line 34-37]; (i.e. the ESI identifies how the repair symbols were generated from the source block and the SBL is the number of source symbols in the source block. How the value of the ESI is determined and how the repair symbols are generated based on the ESI can be FEC code specific) [Luby: col. 13, line 20-25]; (i.e. Besides the identity of the FEC encoder used at the FEC using IPv4. sender and related information such as the format and interpretation of the RFPID carried in FEC repair packets, the FEC session information preferably includes the symbol size T. The value of T is preferably the same for the entire duration of the stream and can be obtained by the FEC receiver via some session setup protocol, such as SDP) [Luby: col. 11, line 41-47]; (i.e. The ESI within the SFPID of an FEC source packet is the index of the first source symbol of the source block that carries information about the packet, where source symbols are numbered from 0 to K-1 within a source block. Let SP be the maximum size of a source packet in the session, where the value of SP may be influenced for example by a video or audio codec) [Luby: col. 12, line 15-21]) including: the common symbol ID (i.e. a start Encoding Symbol ID (ESI) of l) [Luby: col. 7, line 29-30] of the predetermined FEC source block which identifies the first symbol in the first datastream within the respective FEC source block and the first symbol in the second datastream within the predetermined FEC source block (i.e. a start Encoding Symbol ID (ESI) of l and the number G of repair symbols 325 to generate on that call, and then the FEC encoder 320 generates repair symbols corresponding to ESis I, I+l, ..., I+G-1. There are many examples of systematic, symbol and source block based FEC codes, including Reed-Solomon codes, LDPC codes, multi-stage fountain codes, etc.) [Luby: col. 7, line 29-35],  a first length information indicating a number of symbols within the first datastream (i.e. The total length RP in bytes of the repair symbols in an FEC repair packet is preferably an integer number of symbols, i.e., a multiple of the symbol size T) [Luby: col. 13, line 26-28], starting with the first symbol within the predetermined FEC source block (i.e. a start Encoding Symbol ID (ESI) of l) [Luby: col. 7, line 29-30], that belong to the predetermined FEC source block ((i.e. by reading an FEC source packet's SFPID, a module can determine which block the packet belongs with as well as where the packet sits within the source block) [Luby: col. 8, line 36-39]; (i.e. The FEC receiver uses the SFPID in a received FEC source packet to determine which source block it belongs to and how the data for the source packet recreated from the FEC source packet is to be placed in the source block) [Luby: col. 9, line 43-46]), and a second length information for a number of symbols within the second datastream (i.e. The total length RP in bytes of the repair symbols in an FEC repair packet is preferably an integer number of symbols, i.e., a multiple of the symbol size T) [Luby: col. 13, line 26-28], starting with the first symbol within the predetermined FEC source block (i.e. a start Encoding Symbol ID (ESI) of l) [Luby: col. 7, line 29-30], that belong to the predetermined FEC source block ((i.e. by reading an FEC source packet's SFPID, a module can determine which block the packet belongs with as well as where the packet sits within the source block) [Luby: col. 8, line 36-39]; (i.e. The FEC receiver uses the SFPID in a received FEC source packet to determine which source block it belongs to and how the data for the source packet recreated from the FEC source packet is to be placed in the source block) [Luby: col. 9, line 43-46]), and Application No. 16/867,977 January 25, 2021 Reply to the Office Action dated September 24, 2020 Page 5 of 14 collecting symbols within the first datastream and the second datastream ((i.e. FEC receiver obtains the information it needs for the load, for the source and repair streams, including destination addresses and port numbers, and Other FEC information described below in a receiver session setup, for example using SDP or as another example using preconfigured settings) [Luby: col. 11, line 34-37]; (i.e. Besides the identity of the FEC encoder used at the FEC using IPv4. sender and related information such as the format and interpretation of the RFPID carried in FEC repair packets, the FEC session information preferably includes the symbol size T. The value of T is preferably the same for the entire duration of the stream and can be obtained by the FEC receiver via some session setup protocol, such as SDP) [Luby: col. 11, line 41-47]) belonging to the predetermined FEC source block ((i.e. by reading an FEC source packet's SFPID, a module can determine which block the packet belongs with as well as where the packet sits within the source block) [Luby: col. 8, line 36-39]; (i.e. The FEC receiver uses the SFPID in a received FEC source packet to determine which source block it belongs to and how the data for the source packet recreated from the FEC source packet is to be placed in the source block) [Luby: col. 9, line 43-46]) using the signaling information ((i.e. FEC receiver obtains the information it needs for the load, for the source and repair streams, including destination addresses and port numbers, and Other FEC information described below in a receiver session setup, for example using SDP or as another example using preconfigured settings) [Luby: col. 11, line 34-37]; (i.e. the ESI identifies how the repair symbols were generated from the source block and the SBL is the number of source symbols in the source block. How the value of the ESI is determined and how the repair symbols are generated based on the ESI can be FEC code specific) [Luby: col. 13, line 20-25]; (i.e. Besides the identity of the FEC encoder used at the FEC using IPv4. sender and related information such as the format and interpretation of the RFPID carried in FEC repair packets, the FEC session information preferably includes the symbol size T. The value of T is preferably the same for the entire duration of the stream and can be obtained by the FEC receiver via some session setup protocol, such as SDP) [Luby: col. 11, line 41-47]; (i.e. The ESI within the SFPID of an FEC source packet is the index of the first source symbol of the source block that carries information about the packet, where source symbols are numbered from 0 to K-1 within a source block. Let SP be the maximum size of a source packet in the session, where the value of SP may be influenced for example by a video or audio codec) [Luby: col. 12, line 15-21]).

Regarding claim 23, Watson meets the claim limitations as set forth in claim 21Watson further meets the claim limitations as follows:
A non-transitory computer-readable storage medium storing (i.e. store it in memory) [Luby: col. 5, line 34] a computer program for implementing (i.e. can be specially programmed or configured computing devices and/or communicating devices) [Luby: col. 11, line 17-19] a method for forward error correction decoding according to claim 21 (i.e. and methods for encoding and/or decoding streaming data with forward error correction (FEC)) [Luby: col. 1, line 17-18] when being executed on a computer or signal processor ((i.e. processor logic) [Luby: col. 21, line 29]; (i.e. It is to be understood that the various functional blocks in the above described figures may be implemented by a combination of hardware and/or software, and that in specific implementations some or all of the functionality of some of the blocks may be combined. Similarly, it is also to be understood that the various methods described herein may be implemented by a combination of hardware and/or software. The above description is illustrative and not restrictive. Many variations of the invention will become apparent to those of skill in the art upon review of this disclosure. The scope of the invention should, therefore, be determined not with reference to the above description, but instead should be determined with reference to the appended claims along with) [Luby: col. 20, line 41-53]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 

Claims 18, 20, ad 22 are rejected under 35 U.S.C. 103 as being unpatentable over Luby (US Patent 7,660,245 B1), (“Luby”), in view of Chiao et al. (US Patent Application Publication 2012/0131407 A1), (“Chiao”).
Regarding claim 18, Watson meets the claim limitations, as follows:
A forward error correction data generator (i.e. the FEC encoder) [Luby: col. 2, line 43, Figs. 1, 3, 8] comprising an electronic circuit, a processor (i.e. processor logic) [Luby: col. 21, line 29] or a computer and comprising: an input interface ((i.e. a transmitter) [Luby: col. 2, line 60]; (i.e. receiver) [Luby: col. 1, line 32]) that receives a first datastream and a second datastream ((i.e. two streams at the FEC receiver) [Luby: col. 10, line 32-33]; (i.e. One typical nature of a stream is that data is received at a transmitter) [Luby: col. 1, line 25-26]; (i.e. the design of a transmitter (and receiver in a communication system) where streams are expected) [Luby: col. 1, line 32-33]; (i.e. transmitting packet streams to a receiver) [Luby: col. 3, line 19]) for which forward error correction data shall be generated (i.e. A transmitter receives source packets comprising source data, generates FEC source packets formatted to allow for identification of lost or corrupted source packets at a receiver) [Luby: col. 2, line 60-62]; wherein each of the first datastream and the second datastream (i.e. two streams at the FEC receiver) [Luby: col. 10, line 32-33] comprises a sequence of symbols ((i.e. Converter 110 takes in source packets of input stream 105 and generates a sequence of one or more source symbols) [Luby: col. 5, line 19-21]; (i.e. the encoded source symbols are grouped into packets as they were in the input stream) [Luby: col. 5, line 54-55]); and wherein the electronic circuit or processor is configured to, or the computer is programmed to (i.e. processor logic) [Luby: col. 21, line 29]: identify symbols (i.e. identifies packet boundaries while that same stored data is treated as a plurality of symbols by a component that identifies symbol boundaries and treated as a plurality of blocks by a component that identifies blocks.) [Luby: col. 5, line 39-42] in the first datastream and the second datastream (i.e. two streams at the FEC receiver) [Luby: col. 10, line 32-33] by symbol identifiers (IDs) (i.e. the RFPID comprises a two-byte Source Block Number (SBN), a two-byte Encoding Symbol ID (ESI) and a two-byte Source Block Length (SBL)) [Luby: col. 10, line 3-6] determined ((i.e. streaming applications where there is a requirement that all source blocks are uniquely identified) [Luby: col. 9, line 1-2]; (i.e. by reading an FEC source packet's SFPID, a module can determine which block the packet belongs with as well as where the packet sits within the source block) [Luby: col. 8, line 36-39]) by use of a counter ((i.e. Counters for symbols, packets and blocks might also be provided.) [Luby: col. 5, line 50-51]; (i.e. a new source block is initialized with SBN=N and the integer counter I (which tracks the number of source symbols added to the source block) is initialized to zero.) [Luby: col. 13, line 57-59]), wherein the symbols of the first datastream and the second datastream are grouped together ((i.e. the encoded source symbols are grouped into packets as they were in the input stream) [Luby: col. 5, line 54-55] ; (i.e. Converter 110 takes in source packets of input stream 105 and generates a sequence of one or more source symbols. Preferably, an input source packet is arranged into an integer number of one or more source symbols, where the last symbol may only be partially filled by the packet. These source symbols are provided to an FEC encoder 115, which might group symbols into blocks and which outputs FEC source symbols and FEC repair symbols in accordance with an FEC code, which might be variable and supplied by FEC control module) [Luby: col. 5, line 19-29]) in order to form forward error correction (FEC) source blocks (i.e. apply the FEC encoder to generate and send FEC repair packets for each source block to provide protection against packet loss) [Luby: col. 2, line 43-45], serially increment the counter within each FEC source block per symbol (i.e. In Step 790, the number K of source symbols in the source block is set to the current number I of source symbols in the source block and then the relevant information about the source block, which includes the source block itself and the source block number N and the number of source symbols in the source block K, is passed to the Repair Packet Process of FIG. 8. Then, the value of N is reset to N+1 in Step 790 in preparation for the next source block, and processing proceeds to Step 720 to start the next source block) [Luby: col. 14, line 32-41; Figs. 7-8] which belongs to the respective source block (i.e. Repair packets are generated according to the FEC scheme used from the source block with which the repair packets are associated) [Luby: col. 2, line 19-21] and belongs to one datastream out of the first and second datastreams ((i.e. streaming applications where there is a requirement that all source blocks are uniquely identified) [Luby: col. 9, line 1-2]; (i.e. by reading an FEC source packet's SFPID, a module can determine which block the packet belongs with as well as where the packet sits within the source block) [Luby: col. 8, line 36-39]; (i.e. The FEC receiver uses the SFPID in a received FEC source packet to determine which source block it belongs to and how the data for the source packet recreated from the FEC source packet is to be placed in the source block) [Luby: col. 9, line 43-46]), which comprises a highest number of symbols within the respective FEC source block, so that ((i.e. the size of a repair packet is the maximum of the size of all source packets it is generated from) [Luby: col. 1, line 49-51]; (i.e. A recommended method for deciding on a value for T is to base it on the maximum source block size to be used in the session, on the amount and nature of variability of source packet sizes in the session and on the FEC code to be used for the session. The value of T indicates the size of both source and repair symbols) [Luby: col. 11, line 47-52]), for each FEC source block (i.e. for each source block) [Luby: col. 11, line 55], a first symbol (i.e. a start Encoding Symbol ID (ESI) of l) [Luby: col. 7, line 29-30] in the first datastream within the respective FEC source block ((i.e. streaming applications where there is a requirement that all source blocks are uniquely identified) [Luby: col. 9, line 1-2]; (i.e. packets associated with a source block of the original stream) [Luby: col. 2, line 52-53])  and a first symbol (i.e. a start Encoding Symbol ID (ESI) of l) [Luby: col. 7, line 29-30] in the second datastream within the respective FEC source block are identified ((i.e. streaming applications where there is a requirement that all source blocks are uniquely identified) [Luby: col. 9, line 1-2]; (i.e. packets associated with a source block of the original stream) [Luby: col. 2, line 52-53]) by a common symbol ID ((i.e. a start Encoding Symbol ID (ESI) of l) [Luby: col. 7, line 29-30]; (i.e. by reading an FEC source packet's SFPID, a module can determine which block the packet belongs with as well as where the packet sits within the source block) [Luby: col. 8, line 36-39]; (i.e. The FEC receiver uses the SFPID in a received FEC source packet to determine which source block it belongs to and how the data for the source packet recreated from the FEC source packet is to be placed in the source block) [Luby: col. 9, line 43-46]), and Application No. 16/867,977 January 25, 2021 Reply to the Office Action dated September 24, 2020 Page 3 of 14 for each of the first and second datastreams (i.e. for each source packet identifying the source block of the source symbols in the so-identified source packets) [Luby: col. 21, line 35-37], the common symbol ID of a first symbol (i.e. a start Encoding Symbol ID (ESI) of l) [Luby: col. 7, line 29-30] within a predetermined FEC source block (i.e. an FEC source packet using a format for a source packet plus at least an indicator of a source block identifier, the source block identifier identifying the source block with which the source symbols in the FEC source packet are associated) [Luby: col. 21, line 39-43] differs by the maximum of the number of symbols of the first datastream within the predetermined FEC source block  and the number of symbols of the second datastream within the predetermined FEC source block from the common symbol ID of a first symbol within a subsequent FEC source block ((i.e. the value of l is incremented by G to the next ESI that will be used for the first repair symbol in the next FEC repair packet, if any) [Luby: col. 15, line 28-30]; (i.e. ) There are a variety of different ways to determine G. For example, it may be the case that G is chosen so that the total length of the FEC repair packet is approximately the same length as a typical or maximum length FEC source packet [Luby: col. 14, line 49-53]), and use Layer-Aware Forward Error Correction (LA-FEC) so as to generate a repair symbol based on the predetermined FEC source block (i.e. generates a plurality of repair symbols from the source block according to a predetermined FEC encoding process) [Luby: col. 2, line 66 – col. 3, line 1]; generate (i.e. generated) [Luby: col. 13, line 21] signaling information for the repair symbol which indicates symbols ((i.e. the ESI identifies how the repair symbols were generated from the source block and the SBL is the number of source symbols in the source block. How the value of the ESI is determined and how the repair symbols are generated based on the ESI can be FEC code specific) [Luby: col. 13, line 20-25]; (i.e. Besides the identity of the FEC encoder used at the FEC using IPv4. sender and related information such as the format and interpretation of the RFPID carried in FEC repair packets, the FEC session information preferably includes the symbol size T. The value of T is preferably the same for the entire duration of the stream and can be obtained by the FEC receiver via some session setup protocol, such as SDP) [Luby: col. 11, line 41-47]; (i.e. The ESI within the SFPID of an FEC source packet is the index of the first source symbol of the source block that carries information about the packet, where source symbols are numbered from 0 to K-1 within a source block. Let SP be the maximum size of a source packet in the session, where the value of SP may be influenced for example by a video or audio codec) [Luby: col. 12, line 15-21])  within the first datastream and the second datastream ((i.e. send the two streams to the same destination address and port, but to distinguish between the two streams via additional information in the packet headers) [Luby: col. 10, line 45-47]; (i.e. the FEC receiver can distinguish between the two types of packets based on packet header information) [Luby: col. 10, line 50-57]), which belong to the predetermined FEC source block (i.e. by reading an FEC source packet's SFPID, a module can determine which block the packet belongs with as well as where the packet sits within the source block) [Luby: col. 8, line 36-39], in a manner so that the signaling information is included into the repair symbol or linked therewith and provide the signaling information ((i.e. the ESI identifies how the repair symbols were generated from the source block and the SBL is the number of source symbols in the source block. How the value of the ESI is determined and how the repair symbols are generated based on the ESI can be FEC code specific) [Luby: col. 13, line 20-25]; (i.e. Besides the identity of the FEC encoder used at the FEC using IPv4. sender and related information such as the format and interpretation of the RFPID carried in FEC repair packets, the FEC session information preferably includes the symbol size T. The value of T is preferably the same for the entire duration of the stream and can be obtained by the FEC receiver via some session setup protocol, such as SDP) [Luby: col. 11, line 41-47]; (i.e. The ESI within the SFPID of an FEC source packet is the index of the first source symbol of the source block that carries information about the packet, where source symbols are numbered from 0 to K-1 within a source block. Let SP be the maximum size of a source packet in the session, where the value of SP may be influenced for example by a video or audio codec) [Luby: col. 12, line 15-21]) with: the common symbol ID (i.e. a start Encoding Symbol ID (ESI) of l) [Luby: col. 7, line 29-30] of the predetermined FEC source block which identifies the first symbol in the first datastream within the respective FEC source block and the first symbol in the second datastream within the predetermined FEC source block (i.e. a start Encoding Symbol ID (ESI) of l and the number G of repair symbols 325 to generate on that call, and then the FEC encoder 320 generates repair symbols corresponding to ESis I, I+l, ..., I+G-1. There are many examples of systematic, symbol and source block based FEC codes, including Reed-Solomon codes, LDPC codes, multi-stage fountain codes, etc.) [Luby: col. 7, line 29-35], a first length information indicating a number of symbols within the first datastream (i.e. The total length RP in bytes of the repair symbols in an FEC repair packet is preferably an integer number of symbols, i.e., a multiple of the symbol size T) [Luby: col. 13, line 26-28], starting with the first symbol within the predetermined FEC source block (i.e. a start Encoding Symbol ID (ESI) of l) [Luby: col. 7, line 29-30], that belong to the predetermined FEC source block ((i.e. by reading an FEC source packet's SFPID, a module can determine which block the packet belongs with as well as where the packet sits within the source block) [Luby: col. 8, line 36-39]; (i.e. The FEC receiver uses the SFPID in a received FEC source packet to determine which source block it belongs to and how the data for the source packet recreated from the FEC source packet is to be placed in the source block) [Luby: col. 9, line 43-46]), and a second length information for a number of symbols within the second datastream (i.e. The total length RP in bytes of the repair symbols in an FEC repair packet is preferably an integer number of symbols, i.e., a multiple of the symbol size T) [Luby: col. 13, line 26-28], starting with the first symbol within the predetermined FEC source block (i.e. a start Encoding Symbol ID (ESI) of l) [Luby: col. 7, line 29-30], that belong to the predetermined FEC source block ((i.e. by reading an FEC source packet's SFPID, a module can determine which block the packet belongs with as well as where the packet sits within the source block) [Luby: col. 8, line 36-39]; (i.e. The FEC receiver uses the SFPID in a received FEC source packet to determine which source block it belongs to and how the data for the source packet recreated from the FEC source packet is to be placed in the source block) [Luby: col. 9, line 43-46]).  
Luby does not explicitly disclose the following claim limitations (Emphasis added).
A forward error correction data generator comprising an electronic circuit, a processor or a computer and comprising: an input interface that receives a first datastream and a second datastream for which forward error correction data shall be generated; wherein each of the first datastream and the second datastream comprises a sequence of symbols; and wherein the electronic circuit or processor is configured to, or the computer is programmed to: identify symbols in the first datastream and the second datastream by symbol identifiers (IDs) determined by use of a counter, wherein the symbols of the first datastream and the second datastream are grouped together in order to form forward error correction (FEC) source blocks, serially increment the counter within each FEC source block per symbol which belongs to the respective source block and belongs to one datastream out of the first and second datastreams, which comprises a highest number of symbols within the respective FEC source block, so that, for each FEC source block, a first symbol in the first datastream within the respective FEC source block and a first symbol in the second datastream within the respective FEC source block are identified by a common symbol ID, and Application No. 16/867,977 January 25, 2021 Reply to the Office Action dated September 24, 2020 Page 3 of 14 for each of the first and second datastreams, the common symbol ID of a first symbol within a predetermined FEC source block differs by the maximum of the number of symbols of the first datastream within the predetermined FEC source block and the number of symbols of the second datastream within the predetermined FEC source block from the common symbol ID of a first symbol within a subsequent FEC source block, and use Layer-Aware Forward Error Correction (LA-FEC) so as to generate a repair symbol based on the predetermined FEC source block; generate signaling information for the repair symbol which indicates symbols within the first datastream and the second datastream, which belong to the predetermined FEC source block, in a manner so that the signaling information is included into the repair symbol or linked therewith and provide the signaling information with: the common symbol ID of the predetermined FEC source block which identifies the first symbol in the first datastream within the respective FEC source block and the first symbol in the second datastream within the predetermined FEC source block, a first length information indicating a number of symbols within the first datastream, starting with the first symbol within the predetermined FEC source block, that belong to the predetermined FEC source block, and a second length information for a number of symbols within the second datastream, starting with the first symbol within the predetermined FEC source block, that belong to the predetermined FEC source block.  
However, in the same field of endeavor Chiao further discloses the claim limitations and the deficient claim limitations, as follows:
use Layer-Aware Forward Error Correction (LA-FEC) (i.e. through the layer-aware FEC technique, a lower-layer data (i.e., the base layer data) is reconstructed with the assistance of an upper-layer data (i.e., the enhancement layer data)) [Chiao: para. 0011] so as to generate a repair symbol based on the predetermined FEC source block (i.e. executing a systematic RS coding on N base layer encoding symbols and N enhancement layer encoding symbols to generate another N repair symbols of systematic RS coding, and outputting the repair symbols as aggregate encoding symbols) [Chiao: para. 0126]. 
It would have been obvious to one with an ordinary skill in the art at the time of invention to modify the teachings of Luby with Chiao to program the processor to implement the layer-aware Forward Error Correction (LA-FEC) coding scheme.  
Therefore, the combination of Luby and Chiao will enable the system to reconstruct the enhancement layer based on the information from the based layer when some symbols in the enhancement layer are lost [Chiao: para. 0011].

Regarding claim 20, Watson meets the claim limitations, as follows:
A method for generating forward error correction data (i.e. methods for encoding and/or decoding streaming data with forward error correction (FEC)) [Luby: col. 1, line 17-18], the method comprising:receiving a first datastream and a second datastream ((i.e. two streams at the FEC receiver) [Luby: col. 10, line 32-33]; (i.e. One typical nature of a stream is that data is received at a transmitter) [Luby: col. 1, line 25-26]; (i.e. the design of a transmitter (and receiver in a communication system) where streams are expected) [Luby: col. 1, line 32-33]; (i.e. transmitting packet streams to a receiver) [Luby: col. 3, line 19]) for which forward error correction data shall be generated (i.e. A transmitter receives source packets comprising source data, generates FEC source packets formatted to allow for identification of lost or corrupted source packets at a receiver) [Luby: col. 2, line 60-62], wherein each of the first datastream and the second datastream (i.e. two streams at the FEC receiver) [Luby: col. 10, line 32-33] comprises a sequence of symbols ((i.e. Converter 110 takes in source packets of input stream 105 and generates a sequence of one or more source symbols) [Luby: col. 5, line 19-21]; (i.e. the encoded source symbols are grouped into packets as they were in the input stream) [Luby: col. 5, line 54-55]); and identifying symbols (i.e. identifies packet boundaries while that same stored data is treated as a plurality of symbols by a component that identifies symbol boundaries and treated as a plurality of blocks by a component that identifies blocks.) [Luby: col. 5, line 39-42] in the first datastream and the second datastream (i.e. two streams at the FEC receiver) [Luby: col. 10, line 32-33] by symbol identifiers (IDs) (i.e. the RFPID comprises a two-byte Source Block Number (SBN), a two-byte Encoding Symbol ID (ESI) and a two-byte Source Block Length (SBL)) [Luby: col. 10, line 3-6] determined ((i.e. streaming applications where there is a requirement that all source blocks are uniquely identified) [Luby: col. 9, line 1-2]; (i.e. by reading an FEC source packet's SFPID, a module can determine which block the packet belongs with as well as where the packet sits within the source block) [Luby: col. 8, line 36-39]) by use of a counter ((i.e. Counters for symbols, packets and blocks might also be provided.) [Luby: col. 5, line 50-51]; (i.e. a new source block is initialized with SBN=N and the integer counter I (which tracks the number of source symbols added to the source block) is initialized to zero.) [Luby: col. 13, line 57-59]), wherein the symbols of the first datastream and the second datastream are grouped together ((i.e. the encoded source symbols are grouped into packets as they were in the input stream) [Luby: col. 5, line 54-55] ; (i.e. Converter 110 takes in source packets of input stream 105 and generates a sequence of one or more source symbols. Preferably, an input source packet is arranged into an integer number of one or more source symbols, where the last symbol may only be partially filled by the packet. These source symbols are provided to an FEC encoder 115, which might group symbols into blocks and which outputs FEC source symbols and FEC repair symbols in accordance with an FEC code, which might be variable and supplied by FEC control module) [Luby: col. 5, line 19-29]) in order to form forward error correction (FEC) source blocks (i.e. apply the FEC encoder to generate and send FEC repair packets for each source block to provide protection against packet loss) [Luby: col. 2, line 43-45], serially increment the counter within each FEC source block per symbol (i.e. In Step 790, the number K of source symbols in the source block is set to the current number I of source symbols in the source block and then the relevant information about the source block, which includes the source block itself and the source block number N and the number of source symbols in the source block K, is passed to the Repair Packet Process of FIG. 8. Then, the value of N is reset to N+1 in Step 790 in preparation for the next source block, and processing proceeds to Step 720 to start the next source block) [Luby: col. 14, line 32-41; Figs. 7-8] which belongs to the respective source block (i.e. Repair packets are generated according to the FEC scheme used from the source block with which the repair packets are associated) [Luby: col. 2, line 19-21] and belongs to one datastream out of the first and second datastreams ((i.e. streaming applications where there is a requirement that all source blocks are uniquely identified) [Luby: col. 9, line 1-2]; (i.e. by reading an FEC source packet's SFPID, a module can determine which block the packet belongs with as well as where the packet sits within the source block) [Luby: col. 8, line 36-39]; (i.e. The FEC receiver uses the SFPID in a received FEC source packet to determine which source block it belongs to and how the data for the source packet recreated from the FEC source packet is to be placed in the source block) [Luby: col. 9, line 43-46]), which comprises a highest number of symbols within the respective FEC source block, so that ((i.e. the size of a repair packet is the maximum of the size of all source packets it is generated from) [Luby: col. 1, line 49-51]; (i.e. A recommended method for deciding on a value for T is to base it on the maximum source block size to be used in the session, on the amount and nature of variability of source packet sizes in the session and on the FEC code to be used for the session. The value of T indicates the size of both source and repair symbols) [Luby: col. 11, line 47-52]), for each FEC source block (i.e. for each source block) [Luby: col. 11, line 55], a first symbol (i.e. a start Encoding Symbol ID (ESI) of l) [Luby: col. 7, line 29-30] in the first datastream within the respective FEC source block ((i.e. streaming applications where there is a requirement that all source blocks are uniquely identified) [Luby: col. 9, line 1-2]; (i.e. packets associated with a source block of the original stream) [Luby: col. 2, line 52-53])  and a first symbol (i.e. a start Encoding Symbol ID (ESI) of l) [Luby: col. 7, line 29-30] in the second datastream within the respective FEC source block are identified ((i.e. streaming applications where there is a requirement that all source blocks are uniquely identified) [Luby: col. 9, line 1-2]; (i.e. packets associated with a source block of the original stream) [Luby: col. 2, line 52-53]) by a common symbol ID ((i.e. a start Encoding Symbol ID (ESI) of l) [Luby: col. 7, line 29-30]; (i.e. by reading an FEC source packet's SFPID, a module can determine which block the packet belongs with as well as where the packet sits within the source block) [Luby: col. 8, line 36-39]; (i.e. The FEC receiver uses the SFPID in a received FEC source packet to determine which source block it belongs to and how the data for the source packet recreated from the FEC source packet is to be placed in the source block) [Luby: col. 9, line 43-46]), and Application No. 16/867,977 January 25, 2021 Reply to the Office Action dated September 24, 2020 Page 3 of 14 for each of the first and second datastreams (i.e. for each source packet identifying the source block of the source symbols in the so-identified source packets) [Luby: col. 21, line 35-37], the common symbol ID of a first symbol (i.e. a start Encoding Symbol ID (ESI) of l) [Luby: col. 7, line 29-30] within a predetermined FEC source block (i.e. an FEC source packet using a format for a source packet plus at least an indicator of a source block identifier, the source block identifier identifying the source block with which the source symbols in the FEC source packet are associated) [Luby: col. 21, line 39-43] differs by the maximum of the number of symbols of the first datastream within the predetermined FEC source block  and the number of symbols of the second datastream within the predetermined FEC source block from the common symbol ID of a first symbol within a subsequent FEC source block ((i.e. the value of l is incremented by G to the next ESI that will be used for the first repair symbol in the next FEC repair packet, if any) [Luby: col. 15, line 28-30]; (i.e. ) There are a variety of different ways to determine G. For example, it may be the case that G is chosen so that the total length of the FEC repair packet is approximately the same length as a typical or maximum length FEC source packet [Luby: col. 14, line 49-53]), and by use Layer-Aware Forward Error Correction (LA-FEC), generating a repair symbol based on the predetermined FEC source block (i.e. generates a plurality of repair symbols from the source block according to a predetermined FEC encoding process) [Luby: col. 2, line 66 – col. 3, line 1]; generating (i.e. generated) [Luby: col. 13, line 21] signaling information for the repair symbol which indicates symbols ((i.e. the ESI identifies how the repair symbols were generated from the source block and the SBL is the number of source symbols in the source block. How the value of the ESI is determined and how the repair symbols are generated based on the ESI can be FEC code specific) [Luby: col. 13, line 20-25]; (i.e. Besides the identity of the FEC encoder used at the FEC using IPv4. sender and related information such as the format and interpretation of the RFPID carried in FEC repair packets, the FEC session information preferably includes the symbol size T. The value of T is preferably the same for the entire duration of the stream and can be obtained by the FEC receiver via some session setup protocol, such as SDP) [Luby: col. 11, line 41-47]; (i.e. The ESI within the SFPID of an FEC source packet is the index of the first source symbol of the source block that carries information about the packet, where source symbols are numbered from 0 to K-1 within a source block. Let SP be the maximum size of a source packet in the session, where the value of SP may be influenced for example by a video or audio codec) [Luby: col. 12, line 15-21])  within the first datastream and the second datastream ((i.e. send the two streams to the same destination address and port, but to distinguish between the two streams via additional information in the packet headers) [Luby: col. 10, line 45-47]; (i.e. the FEC receiver can distinguish between the two types of packets based on packet header information) [Luby: col. 10, line 50-57]), which belong to the predetermined FEC source block (i.e. by reading an FEC source packet's SFPID, a module can determine which block the packet belongs with as well as where the packet sits within the source block) [Luby: col. 8, line 36-39], in a manner so that the signaling information is included into the repair symbol or linked therewith and provide the signaling information ((i.e. the ESI identifies how the repair symbols were generated from the source block and the SBL is the number of source symbols in the source block. How the value of the ESI is determined and how the repair symbols are generated based on the ESI can be FEC code specific) [Luby: col. 13, line 20-25]; (i.e. Besides the identity of the FEC encoder used at the FEC using IPv4. sender and related information such as the format and interpretation of the RFPID carried in FEC repair packets, the FEC session information preferably includes the symbol size T. The value of T is preferably the same for the entire duration of the stream and can be obtained by the FEC receiver via some session setup protocol, such as SDP) [Luby: col. 11, line 41-47]; (i.e. The ESI within the SFPID of an FEC source packet is the index of the first source symbol of the source block that carries information about the packet, where source symbols are numbered from 0 to K-1 within a source block. Let SP be the maximum size of a source packet in the session, where the value of SP may be influenced for example by a video or audio codec) [Luby: col. 12, line 15-21]) with: the common symbol ID (i.e. a start Encoding Symbol ID (ESI) of l) [Luby: col. 7, line 29-30] of the predetermined FEC source block which identifies the first symbol in the first datastream within the respective FEC source block and the first symbol in the second datastream within the predetermined FEC source block (i.e. a start Encoding Symbol ID (ESI) of l and the number G of repair symbols 325 to generate on that call, and then the FEC encoder 320 generates repair symbols corresponding to ESis I, I+l, ..., I+G-1. There are many examples of systematic, symbol and source block based FEC codes, including Reed-Solomon codes, LDPC codes, multi-stage fountain codes, etc.) [Luby: col. 7, line 29-35], a first length information indicating a number of symbols within the first datastream (i.e. The total length RP in bytes of the repair symbols in an FEC repair packet is preferably an integer number of symbols, i.e., a multiple of the symbol size T) [Luby: col. 13, line 26-28], starting with the first symbol within the predetermined FEC source block (i.e. a start Encoding Symbol ID (ESI) of l) [Luby: col. 7, line 29-30], that belong to the predetermined FEC source block ((i.e. by reading an FEC source packet's SFPID, a module can determine which block the packet belongs with as well as where the packet sits within the source block) [Luby: col. 8, line 36-39]; (i.e. The FEC receiver uses the SFPID in a received FEC source packet to determine which source block it belongs to and how the data for the source packet recreated from the FEC source packet is to be placed in the source block) [Luby: col. 9, line 43-46]), and a second length information for a number of symbols within the second datastream (i.e. The total length RP in bytes of the repair symbols in an FEC repair packet is preferably an integer number of symbols, i.e., a multiple of the symbol size T) [Luby: col. 13, line 26-28], starting with the first symbol within the predetermined FEC source block (i.e. a start Encoding Symbol ID (ESI) of l) [Luby: col. 7, line 29-30], that belong to the predetermined FEC source block ((i.e. by reading an FEC source packet's SFPID, a module can determine which block the packet belongs with as well as where the packet sits within the source block) [Luby: col. 8, line 36-39]; (i.e. The FEC receiver uses the SFPID in a received FEC source packet to determine which source block it belongs to and how the data for the source packet recreated from the FEC source packet is to be placed in the source block) [Luby: col. 9, line 43-46]).  
Luby does not explicitly disclose the following claim limitations (Emphasis added).
A method for generating forward error correction data, the method comprising: receiving a first datastream and a second datastream for which forward error correction data shall be generated, wherein each of the first datastream and the second datastream comprises a sequence of symbols; and identifying symbols in the first datastream and the second datastream by symbol identifiers (IDs) determined by use of a counter, wherein the symbols in the first datastream and the second datastream are grouped together in order to form forward error correction (FEC) source blocks, serially incrementing the counter within each FEC source block per symbol which belongs to the respective source block and belongs to one datastream out of the first and second datastreams, which comprises a highest number of symbols within the respective FEC source block, so that, for each FEC source block, a first symbol in the first datastream within the respective FEC source block and a first symbol in the second datastream within the respective FEC source block are identified by a common symbol ID, and for each of the first and second datastreams, the common symbol ID of a first symbol within a predetermined FEC source block differs by the maximum of the number of symbols of the first datastream within the predetermined FEC source block and the number of symbols of the second datastream within the predetermined FEC source block from the common symbol ID of a first symbol within a subsequent FEC source block, and by use of Layer-Aware Forward Error Correction (LA-FEC), generating a repair symbol based on the predetermined FEC source block; Application No. 16/867,977 January 25, 2021 Reply to the Office Action dated September 24, 2020 Page 6 of 14 generating signaling information for the repair symbol which indicates symbols within the first datastream and the second datastream, which belong to the predetermined FEC source block, in a manner so that the signaling information is included into the repair symbol or linked therewith and provide the signaling information with: the common symbol ID of the predetermined FEC source block which identifies the first symbol in the first datastream within the respective FEC source block and the first symbol in the second datastream within the predetermined FEC source block, a first length information indicating a number of symbols within the first datastream, starting with the first symbol within the predetermined FEC source block, that belong to the predetermined FEC source block, and a second length information for a number of symbols within the second datastream, starting with the first symbol within the predetermined FEC source block, that belong to the predetermined FEC source block. 
However, in the same field of endeavor Chiao further discloses the claim limitations and the deficient claim limitations, as follows:
by use of Layer-Aware Forward Error Correction (LA-FEC) (i.e. through the layer-aware FEC technique, a lower-layer data (i.e., the base layer data) is reconstructed with the assistance of an upper-layer data (i.e., the enhancement layer data)) [Chiao: para. 0011], generating a repair symbol based on the predetermined FEC source block (i.e. executing a systematic RS coding on N base layer encoding symbols and N enhancement layer encoding symbols to generate another N repair symbols of systematic RS coding, and outputting the repair symbols as aggregate encoding symbols) [Chiao: para. 0126]. 
It would have been obvious to one with an ordinary skill in the art at the time of invention to modify the teachings of Luby with Chiao to program the processor to implement the layer-aware Forward Error Correction (LA-FEC) coding scheme.  
Therefore, the combination of Luby and Chiao will enable the system to reconstruct the enhancement layer based on the information from the based layer when some symbols in the enhancement layer are lost [Chiao: para. 0011].
Regarding claim 22, Watson meets the claim limitations as set forth in claim 20.Watson further meets the claim limitations as follows:
A non-transitory computer-readable storage medium storing (i.e. store it in memory) [Luby: col. 5, line 34] a computer program for implementing (i.e. can be specially programmed or configured computing devices and/or communicating devices) [Luby: col. 11, line 17-19] a method for generating forward error correction data according to claim 20 (i.e. and methods for encoding and/or decoding streaming data with forward error correction (FEC)) [Luby: col. 1, line 17-18] when being executed on a computer or signal processor ((i.e. processor logic) [Luby: col. 21, line 29]; (i.e. It is to be understood that the various functional blocks in the above described figures may be implemented by a combination of hardware and/or software, and that in specific implementations some or all of the functionality of some of the blocks may be combined. Similarly, it is also to be understood that the various methods described herein may be implemented by a combination of hardware and/or software. The above description is illustrative and not restrictive. Many variations of the invention will become apparent to those of skill in the art upon review of this disclosure. The scope of the invention should, therefore, be determined not with reference to the above description, but instead should be determined with reference to the appended claims along with) [Luby: col. 20, line 41-53]).
Reference Notice 
Additional prior arts, included in the Notice of Reference Cited, made of record and not relied upon is considered pertinent to applicant's disclosure.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip Dang whose telephone number is (408) 918-7529.  The examiner can normally be reached on Monday-Thursday between 8:30 am - 5:00 pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath Perungavoor can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. /Philip P. Dang/Primary Examiner, Art Unit 2488